Eberhaedt, Judge,
concurring specially. I concur in the judg-
ment of reversal, and offer some additional reasons why I deem it to be correct. To authorize the setting aside of a judgment (unless it be absolutely void) the motion must show that the defendant had a meritorious defense and that failure to interpose it at the proper time resulted from excusable neglect.
“The motion must show that he has a good and meritorious defense to the action, not merely by so alleging, but by setting forth fully the facts which constitute the proposed defense, except in cases where the judgment is absolutely void, when no defense need be shown.” (Emphasis supplied). Pryor v. American Trust &c. Co., 15 Ga. App. 822 (2) (84 SE 312); Philip Carey Co. v. Sheppard, 19 Ga. App. 368 (3) (91 SE 444).
Movant alleges that “the plaintiff’s petition, with attachments, shows on its face that it is a suit on open account and that it is barred by the statute of limitations, four years, within which suit on open account must be brought.” This falls short of the requirement that the motion fully set forth the facts. It does not allege when the account was due or when suit was filed. “The statute of limitations does not run against an account until it is in fact due.” Chandler v. Chandler, 62 Ga. 612 (2). As was pointed out by the court in that case, an account may be due on demand, or on expiration of a reasonable time, or at the time when the creditor understood it to be due; hence it was held that an account incurred in 1872 was not, under the facts, barred when suit was filed in 1877. Movant here does not, as required by the strictness of the rule in motions to set aside judgments, allege facts showing the account to be barred.
Conceding, but not deciding, that the petition and exhibits disclosed that the account was barred by the statute of limitation, that does not foreclose the issue, for a debtor may renew *517his obligation (Williams v. American Surety Co., 86 Ga. App. 533 (71 SE2d 714)), and there is a presumption that there was before the court a sufficient basis for the entering of the judgment. Grinad v. State, 34 Ga. 270. “It will be presumed that a judgment rendered in a court of general jurisdiction was supported by every fact essential to make it valid and binding.” Chance v. Chance, 60 Ga. App. 889, 892 (5 SE2d 399). And, of course, the statute of limitation is a defense that may be waived. Mere failure to invoke it amounts to a waiver.
The plea of the statute, like a plea of bankruptcy, or of discharge in bankruptcy, is a personal one. Carr v. Rountree, 9 Ga. App. 393 (71 SE 589); Whitley v. Jackson, 34 Ga. App. 283 (129 SE 294); Robinson v. Yarbrough, 44 Ga. App. 648 (162 SE 629). It is not a plea to the merits. “Matters purely defensive and going in denial of the plaintiff’s right to recover do not afford grounds to set aside a judgment. It is therefore no ground for the defendant’s motion to set aside the judgment against him that the indebtedness sued on was discharged by bankruptcy.” Thomas v. Bloodworth, 44 Ga. App. 44 (2) (160 SE 709). Accord, Tuff v. Loh, 38 Ga. App. 526 (2) (144 SE 670). As to this ground, the motion is wholly insufficient.
Nor is the ground that movant “desires to interpose a plea of general denial that she owes anything to plaintiff, her former account with plaintiff having been paid in full,” a good one. A plea of general denial of the indebtedness certainly would be “purely defensive and going in denial of plaintiff’s right to recover,” and hence this ground must fall under the rule of Thomas v. Bloodworth, supra. It could be no better than a plea that the goods were not bought, but were consigned by plaintiff to the defendant, to be sold on commission, which was held not a good ground in Phillips & Co. v. Collier, 87 Ga. 66 (13 SE 260). The issue of payment is raised only by a special plea— not by a general denial. Dickson v. Wainwright, 137 Ga. 299 (73 SE 515); Harris v. Dover, 18 Ga. App. 320 (89 SE 351). “A plea of payment which fails to allege with reasonable certainty when, how and to whom payment was made, is insufficient.” Wortham v. Sinclair, 98 Ga. 173 (25 SE 414).
Movant’s allegation that “she has and wishes to assert other *518and additional meritorious defenses to this action,” sets out no ground at all and can not supply a basis for setting aside the judgment. It.utterly fails to show that she has any meritorious defense to interpose, and fails to meet the requirement of Pryor v. American Trust &c. Co., 15 Ga. App. 822 (2), supra, and similar cases.
The facts pleaded are wholly insufficient to show excusable neglect authorizing a setting aside of the judgment. See Cannon v. Harrold, Johnson & Co., 61 Ga. 158; Moore v. Kelly & Jones Co., 109 Ga. 798 (2) (35 SE 168); Phillips v. Taber, 83 Ga. 565, 571 (4) (10 SE 270); Glover v. Dimmock, 119 Ga. 696 (46 SE 824); Blanch v. King, 202 Ga. 779 (44 SE2d 779); Morris v. Morris, 82 Ga. App. 384 (61 SE2d 156).
As Judge Pannell points out and supports with authority, the judge’s discretion in setting aside a judgment is a legal one— not an arbitrary or unlimited one. Some lawful ground for doing so must appear. It does not here.
The general demurrer to the motion to set the judgment aside was meritorious and should have been sustained.
I am authorized to state that Judge Hall concurs in this special concurrence.